Exhibit 99.2 Learning Tree International, Inc. Fiscal Year 2013 Second Quarter Conference Call Remarks by Max Shevitz, President and David Asai, CFO May 9, 2013 For your convenience, we have posted the text of todays prepared remarks in the Investor Relations section of our website. Go to: www.learningtree.com/investor . David Asai, our Chief Financial Officer, will read the disclaimer on forward-looking statements and then discuss our performance in our second quarter of fiscal 2013, which ended March 29, 2013. Max Shevitz, our President, will then provide some forward-looking information about our third quarter of fiscal 2013 and our future plans. After those remarks, well open the floor for questions and discussion. Forward Looking Statement Disclaimer: As a reminder, except for historical statements, the matters addressed in this conference call are forward-looking statements. Please do not put undue reliance on these forward-looking statements, since they are based on key assumptions about future risks and uncertainties. Although we believe that our assumptions are reasonable, inevitably some will prove to be incorrect. As a result, our actual future results can be expected to differ from those discussed in this call, and those differences may be material. We are not undertaking any obligation to update forward-looking statements. To help you assess the major risks in our business, we have identified many, but not all, of them in Item 1A of our 2012 Annual Report on Form 10-K. Please read those risk factors carefully. Some of the factors discussed in our Form 10-K that could affect us include risks associated with: ● Changing economic and market conditions; ● The timely development, introduction, and customer acceptance of our courses; ● Competition; ● International operations, including currency fluctuations; ● Technology development and new technology introduction; ● Efficient delivery and scheduling of our courses; ● Adverse weather conditions, strikes, acts of war or terrorism and other external events; ● Attracting and retaining qualified personnel. and ● Continued uncertainty over the US Congress ability to resolve the budget issues and the impact of sequestration. 1 Second Quarter Results First Ill summarize some key line items from our second quarter of fiscal year 2013: ● Revenues in our second quarter of fiscal 2013 were $26.9 million, a decrease of 6.9% compared to revenues of $28.9 million in our second quarter of fiscal 2012; ● Our gross profit percentage in our second quarter was 44.8% of revenues, compared to 49.7% in our same quarter of fiscal 2012; ● Operating expenses decreased in our second quarter of fiscal 2013 to $15.9 million, compared to $17.9 million in our second quarter of fiscal 2012; ● Loss from operations in our second quarter of fiscal 2013 was $3.8 million compared to a loss from operations of $3.5 million in our second quarter of fiscal 2012. ● Net loss in our second quarter of fiscal 2013 was $4.0 million compared to a net loss of $2.1 million in our second quarter of fiscal 2012; and ● Loss per share for our second quarter of fiscal 2013 was $0.30 on a diluted basis, compared to loss per share of $0.16 in our second quarter of fiscal 2012. Second Quarter Revenue and Participants In our second quarter of fiscal 2013 our revenues of $26.9 million were $2.0 million or 6.9% lower than our revenues in the same quarter of fiscal 2012. This principally resulted from two factors: ● The number of participants decreased by 4.1%, and ● Average revenue per participant declined 2.9%. The decrease in revenues is attributable to our international operations as revenues for our US operation remained the same quarter over quarter. The decrease in average revenue per participant compared to the same quarter of our prior year was primarily the result of lower prices realized from participants attending under our discounted passport programs. The decrease in the number of course participants is attributed to weakened demand in our European operations. Changes in foreign exchange rates reduced revenues by 0.4%. Overall, during our second quarter of fiscal 2013, we trained a total of 16,978 course participants, compared to 17,696 participants who we trained in our same quarter last year. Compared to our second quarter of fiscal 2012, during our second quarter of fiscal 2013: ● Attendee-days of IT training increased by 4.6% to 36,900 from 35,279; ● Attendee-days of management training decreased by 15.5% to 21,594 from 25,546; and ● Total attendee-days of training were 58,494, a decrease of 3.8% from 60,825 in the second quarter of fiscal 2012. The decrease in attendee-days of management training primarily reflects a decrease in demand for our management courses delivered onsite at customer locations. 2 Second Quarter Operations Next, Ill discuss our operations in our second quarter of fiscal 2013 and how they compare with our same quarter of fiscal 2012. During our second quarter of fiscal 2013, we presented 1,321 events, a 9.1% decrease from the 1,454 events conducted during the same period in fiscal 2012. Cost of Revenues. Cost of revenues was 55.2% of revenues in our second quarter of fiscal 2013 compared to 50.3% in our second quarter of fiscal 2012, and our gross profit percentage accordingly was 44.8% compared to 49.7% in our prior year quarter. The change in cost of revenues as a percentage of revenues in our second quarter of fiscal 2013 primarily reflects the reduction of 2.9% in revenue per participant while cost per participant increased 6.4%. The increase in the cost per participant was driven by increased instructor costs, higher depreciation expense reflecting the decision to upgrade classroom computers and equipment, and the apportionment of the fixed costs related to our education centers over a lower revenue base. Changes in foreign exchange rates do not materially affect our gross profit percentage, since exchange rate changes affect our cost of revenues by approximately the same percentage as they affect our revenues. Course Development Expense. During our second quarter of fiscal 2013, we spent $1.9 million on course development, compared to $2.1 million in the same quarter of fiscal 2012. Course development expense was 7.2% of revenues in our second quarter of fiscal 2013 compared to 7.1% in the same quarter of fiscal 2012. In our second quarter of fiscal 2013, we introduced five new IT course titles and one new management course title. We retired eight IT course titles and nine management course titles in our second quarter. Our library of instructor-led courses included a total of 182 titles at the end of our second quarter of fiscal 2013 compared with 215 titles at the same point a year earlier. At the end of our second quarter of fiscal 2013, we had 117 IT titles in our course library, compared with 132 IT titles at the end of our second quarter of fiscal 2012. Our library included 65 management titles at the end of our second quarter of fiscal 2013, compared to 83 a year earlier. The reduction in titles reflects our decision a year ago to focus our product support, marketing and sales efforts on our better-performing course titles. Sales and Marketing Expense. In our second quarter of fiscal 2013, we reduced our sales and marketing expense by $1.1 million to $7.3 million from $8.4 million in the same quarter last year. The decrease quarter over quarter is primarily related to reduced personnel expenses. General and Administrative Expense.
